              Case 7:19-cv-00145-DC Document 1 Filed 06/18/19 Page 1 of 4



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                MIDLAND-ODESSA DIVISION

SOUTHERN FARM BUREAU LIFE                        §
INSURANCE COMPANY,                               §
                                                 §
         Plaintiff                               §
                                                 §
VS.                                              §
                                                 §        Civil Action No. 7:19-cv-145
JESSICA DENISE COCHRAN and                       §
CINDY SISOUKPANTHONG,                            §
                                                 §
         Defendants                              §
                                                 §

                        COMPLAINT AND INTERPLEADER
TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

         NOW COMES Plaintiff, Southern Farm Bureau Life Insurance Company, and

complains of Jessica Denise Cochran and Cindy Sisoukpanthong and would respectfully show

the Court for cause of action as follows:

         1.      This Court has jurisdiction pursuant to 28 U.S.C. § 1335 because the amount in

controversy herein exceeds Five Hundred Dollars and complete diversity exists between the

Defendants who are claimants to the funds interpleaded. This Court also has jurisdiction

pursuant to 28 U.S.C. § 1332 because the amount in controversy exceeds Seventy Five Thousand

Dollars and there is complete diversity between Plaintiff and the Defendants. Plaintiff is an

insurance company incorporated under the law of Mississippi with its principal place of business

in the State of Mississippi. Defendant Jessica Denise Cochran is a citizen and resident of the

State of Florida. Defendant Cindy Sisoukpanthong is a citizen and resident of Midland County,

Texas.
               Case 7:19-cv-00145-DC Document 1 Filed 06/18/19 Page 2 of 4



          2.      Venue is proper in this Court because one or more of the Defendants reside in this

District. 28 U.S.C. §1397.

          3.      On or about December 19, 2007, Plaintiff issued its Policy No. 011457804L on

the life of Charles David Shipp. In the application for such policy, Mr. Shipp designated Kayla

L. Shipp, his then wife, as primary beneficiary and Jessica Denise Eads (now known as Jessica

Denise Cochran), as contingent beneficiary. Charles David Shipp and Kayla L. Shipp were

divorced from each other on or about December 15, 2014. Charles David Shipp later married

Cindy Sisoukpanthong (also known as Cindy Shipp). Charles David Shipp died on March 13,

2019. Plaintiff received no changes of beneficiary at its home office as specified in the policy

but Cindy Sisoukpanthong has asserted that Mr. Shipp took action which should be accepted as

changing the primary beneficiary designation on such policy.

          4.      Kayla L. Shipp, Mr. Shipp’s former wife, has acknowledged that, as a result of

her divorce from Mr. Shipp, she is not entitled to any proceeds of the policy insuring Charles

David Shipp.

          5.      Cindy Sisoukpanthong has filed a Claimant’s Statement with Plaintiff requesting

that the proceeds of Policy 011457804L be paid to her.

          6.      Jessica Denise Cochran has filed a Claimant’s Statement with Plaintiff requesting

that the proceeds of Policy 011457804L be paid to her.

          7.      Cindy Sisoukpanthong and Jessica Denise Cochran have presented conflicting

claims to Plaintiff for the proceeds of Policy 011457804L.

          8.      Plaintiff has a reasonable fear of multiple liability because of these adverse

claims.

          9.      Plaintiff is unsure which claimant is entitled to the insurance proceeds described.

Complaint and Interpleader                                                                         Page 2
                Case 7:19-cv-00145-DC Document 1 Filed 06/18/19 Page 3 of 4



          10.      Plaintiff timely files this complaint after receiving notice of multiple claims.

          11.      Plaintiff claims no beneficial interest in the proceeds due under the policy or the

interest thereon. Plaintiff is a mere stakeholder with regard to the proceeds and interest on the

policy.

          12.      The proper party to receive the proceeds cannot be ascertained until the

conflicting claims of Defendants have been settled. Plaintiff cannot determine which of the

Defendants is entitled to payment of the amount due on the policy and cannot pay any part of

such sum without danger of multiple liability on the policy.

          13.      Plaintiff has, concurrently with the filing of this interpleader, requested leave of

Court to deposit the sum of $250,698.63 into the Registry of the Court the death benefit under

Policy 011457804L (which is the policy face amount of $250,000, plus interest as of June 19,

2019, in the amount of $698.63) to abide by the judgment of this Court. Such when made will

satisfy all obligations of Plaintiff under Policy 011457804L.

          14.      Plaintiff has been required to obtain the services of the undersigned attorneys to

file this proceeding and requests that its reasonable attorneys' fees in connection with this matter

be paid from the proceeds deposited into the registry of the Court.

          15.      Plaintiff has satisfied all conditions and requirements, including all conditions

precedent for the filing of this interpleader, including those of 28 U.S.C. §1335, with the

exception of the deposit of the proceeds of the policy which requires the granting of leave of

court.

          PREMISES CONSIDERED, Plaintiff prays that each of the Defendants be restrained

from instituting any actions on Plaintiff for the recovery of the amount of said policy or any part

thereof, that the Defendants be required to interplead and settle between themselves the rights to

Plaintiff's Original Complaint and Interpleader                                                       Page 3
               Case 7:19-cv-00145-DC Document 1 Filed 06/18/19 Page 4 of 4



recovery of money due under the policy and that Plaintiff be discharged from all liability on the

policy or otherwise on account of the policy and that Plaintiff recover its costs and attorneys'

fees.

                                                      RESPECTFULLY SUBMITTED,

                                                      BOERNER, DENNIS & FRANKLIN, PLLC
                                                      Attorneys at Law
                                                      P. O. Box 1738
                                                      Lubbock, Texas 79408-1738
                                                      (806) 763-0044
                                                      (806) 763-2084 (fax)


                                                           /s/ Mark W. Harmon
                                                              Mark W. Harmon
                                                              SBN 09020840
                                                              Email: mwharmon@bdflawfirm.com

                                                      ATTORNEYS FOR SOUTHERN FARM
                                                      BUREAU LIFE INSURANCE COMPANY
M:\SFBLIC Shipp\Complaint draft 6-7-19.doc
(6-13-19)




Complaint and Interpleader                                                                     Page 4
